Citation Nr: 0404112	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  02-12 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post-operative left 
spermatocele residuals.  

2.  Entitlement to an initial disability evaluation in excess 
of 30 percent for the veteran's sarcoidosis.  

3.  Entitlement to an initial compensable disability 
evaluation for the veteran's pseudofolliculitis barbae.  

4.  Entitlement to an initial compensable disability 
evaluation for the veteran's dermatofibroma of the legs.  

5.  Entitlement to an initial compensable disability 
evaluation for the veteran's gastroesophageal reflux disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from October 1974 to April 
1979 and from January 1982 to May 2000.  The veteran had 
additional periods of active duty for training.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Phoenix, Arizona, Regional Office (RO) which, in pertinent 
part, established service connection for sarcoidosis; 
assigned a 30 percent evaluation for that disability; 
established service connection for pseudofolliculitis barbae, 
dermatofibromas of the legs, and gastroesophageal reflux 
disease; assigned noncompensable evaluations for those 
disabilities; and denied service connection for 
post-operative left spermatocele residuals.  In July 2003, 
the veteran was afforded a hearing before the undersigned 
Veterans Law Judge sitting at the RO.  The veteran has been 
represented throughout this appeal by the Disabled American 
Veterans.   

For the reasons and bases discussed below, service connection 
for post-operative left spermatocele residuals is GRANTED.  
The issues of the veteran's entitlement to an initial 
evaluation in excess of 30 percent for his sarcoidosis and 
initial compensable evaluations for his pseudofolliculitis 
barbae, dermatofibroma of the legs, and gastroesophageal 
reflux disease are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Department 
of Veterans Affairs (VA) will notify you if further action is 
required on your part.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected 
sarcoidosis, skin disabilities, and gastroesophageal reflux 
disease.  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed a similar appeal and directed that it was 
specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issues as the veteran's entitlement to an 
initial evaluation in excess of 30 percent for his 
sarcoidosis and initial compensable evaluations for his 
pseudofolliculitis barbae, dermatofibromas of the legs, and 
gastroesophageal reflux disease.  The veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue is 
styled.  


FINDING OF FACT

Chronic post-operative left spermatocele residuals were 
initially manifested during active service.  


CONCLUSION OF LAW

Chronic post-operative left spermatocele residuals were 
incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Chronic Post-operative Left Spermatocele Residuals

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2003).  

The veteran's service medical records indicate that he was 
diagnosed with a left spermatocele in April 1979.  He 
underwent subsequent surgical excision of the spermatocele.  
At an August 2000 VA examination for compensation purposes, 
the veteran exhibited left spermatic cord thickening without 
any gross lesions.  

In his January 2002 notice of disagreement, the veteran 
clarified that his post-operative left spermatocele residuals 
were manifested by a recurrent testicular lump which was 
sensitive to touch and painful during sexual intercourse.  In 
his August 2002 Appeal to the Board (VA Form 9), the veteran 
reported that he experienced left testicular pain.  

At the July 2003 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the veteran testified that his 
post-operative left spermatocele residuals included a 
noticeable lump.  He stated that he experienced testicular 
pain during sexual intercourse.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran was diagnosed with a left spermatocele 
during active service and subsequently underwent surgical 
excision of the spermatocele.  Following service separation, 
the veteran complained of left testicular pain associated 
with sexual intercourse.  He exhibited a thickened left 
spermatic cord on VA examination.  In light of such findings 
and in the absence of any evidence to the contrary, the Board 
concludes that service connection is warranted for 
post-operative left spermatocele residuals.  



II.  Veterans Claims Assistance Act

In reviewing the issue of the veteran's entitlement to 
service connection for post-operative left spermatocele 
residuals, the Board observes that the VA has secured or 
attempted to secure all relevant VA and private medical 
records to the extent possible.  There remains no issue as to 
the substantial completeness of the veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2003).  The veteran has been 
afforded a VA examination for compensation purposes.  The 
examination report is of record.  The veteran was afforded a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  The hearing transcript is of record.  An April 2003 
RO letter to the veteran informed him of the Veterans Claims 
Assistance Act of 2000 (VCAA); the evidence needed to support 
his claim; and what actions he needed to undertake.  

Under 38 U.S.C.A. § 5103(a)(West 2002) and 38 C.F.R. 
§ 3.159(b) (2003), the VA is required to inform the veteran 
(1) of the information and evidence not of record that is 
necessary to substantiate his application, (2) the 
information and evidence that the VA will seek to provide, 
(3) the information and evidence that the veteran is expected 
to provide; and (4) notice that the veteran is to provide any 
evidence in his possession that pertains to the claim.  While 
the VCAA notice provided to the veteran does not strictly 
comply with the guidelines as set forth in the preceding 
sentence, the Board finds that such deficiency is not 
prejudicial to the veteran given the favorable resolution of 
his claim above.  


ORDER

Service connection for post-operative left spermatocele 
residuals is granted.  


REMAND

In reviewing the report of the August 2000 VA examination for 
compensation purposes, the Board observes that the VA 
examiner noted that the veteran exhibited fibroma excision 
scar residuals.  However, the examiner made no measurements 
of the veteran's scars.  Such findings are necessary in order 
to properly apply the provisions of 38 C.F.R. § 4.118 (2003) 
to the veteran's claims.  

Additionally, the veteran asserts on appeal that his 
service-connected sarcoidosis, pseudofolliculitis barbae, 
dermatofibromas, and gastroesophageal reflux disease have 
increased in severity since the August 2000 VA examination 
for compensation purposes.  The VA's statutory duty to assist 
the veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

In July 2003, the veteran submitted a claim of entitlement to 
service connection for a chronic systemic skin disorder.  The 
RO has not had an opportunity to act upon the claim.  The 
Board finds that the issue of service connection for a 
chronic systemic skin disorder to be inextricably intertwined 
with the certified issue of the veteran's entitlement to an 
initial compensable evaluation for his dermatofibromas of the 
legs.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The fact 
that an issue is inextricably intertwined does not establish 
that the Board has jurisdiction of the issue, only that the 
Board cannot fairly proceed while there are outstanding 
matters that must be addressed by the RO in the first 
instance.  

Under 38 U.S.C.A. § 5103(a)(West 2002) and 38 C.F.R. 
§ 3.159(b) (2003), the VA is required to inform the veteran 
(1) of the information and evidence not of record that is 
necessary to substantiate his claims, (2) the information and 
evidence that the VA will seek to provide, (3) the 
information and evidence that the veteran is expected to 
provide; and (4) notice that the veteran is to provide any 
evidence in his possession that pertains to his claims.  The 
VCAA notice issued to the veteran is deficient.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has recently invalidated the regulations which 
empowered the Board to issue written notification of the VCAA 
to veterans.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  Accordingly, 
this case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are met.  

The RO must convey (1) the information 
and evidence not of record that is 
necessary to substantiate the veteran's 
claims; (2) the information and evidence 
that the VA will seek to provide; (3) the 
information and evidence that the veteran 
is expected to provide; and (4) notice 
that the veteran is to provide any 
evidence in his possession that pertains 
to the claims.  Duplicate copies of 
evidence currently in the file need not 
be submitted.  

2.  The RO should then request that 
copies of all pertinent VA clinical 
documentation pertaining to treatment of 
the veteran, including that provided at 
the Tucson, Arizona, VA medical facility, 
be forwarded for incorporation into the 
record

3.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his service-connected sarcoidosis, 
skin disabilities, and gastroesophageal 
reflux disease.  All indicated tests and 
studies, including color photographs and 
measurement of the veteran's scars, 
should be accomplished and the findings 
then reported in detail.  The examination 
is to take into consideration the 
criteria, both prior to and effective 
August 23, 2002, for rating skin 
disorders.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997).  Send the claims folder 
to the examiner or examiners for review.  
The examination report should 
specifically state that such a review was 
conducted. 

4.  The RO should then adjudicate the 
veteran's entitlement to service 
connection for a chronic systemic skin 
disorder.  The veteran should be informed 
in writing of the resulting decision and 
his associated appellate rights.  The 
issue is not on appeal unless there is a 
notice of disagreement and a substantive 
appeal as to the issue.  

5.  The RO should then readjudicate the 
veteran's entitlement to an initial 
evaluation in excess of 30 percent for 
his sarcoidosis and initial compensable 
evaluations for his pseudofolliculitis 
barbae, dermatofibroma of the legs, and 
gastroesophageal reflux disease with 
express consideration of the Court's 
decision in Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  If the benefits sought 
on appeal remain denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



